Detailed Action:
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 7-13 have been restricted out by the Examiner. 
Claims 1, 3-6, 14, 16-20 are amended.
Claims 1-6 and 14-20 are pending. 

Response to Remarks:
Regarding 101:
In light of the amendments, the rejection of 101 has been overcome. The newly amended claims disclose enough additional elements that they are more than merely applying them.  The claims are disclosing an application or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  (See MPEP 2106.05(e))  This is particularly true for claims 2 and 15. 

Regarding 103:
The Applicant argues the newly amended limitations overcome the rejection. The Examiner agrees. However, in light of a new search and examination, the Examiner has presented a new rejection that is set forth below. 

Restriction by Original Presentation:
Newly submitted claims 7-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: They are a different combination/sub combination of the original claims.  Specifically, they are directed to creating and displaying first and second visual representation of a remote user which is different than the other claim sets where visual representation of assets or products are being created and displayed. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-13 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield (US Pub. No. 2005/0177463) (hereinafter, Crutchfield) in view Hurwitz et al. (US Pub. No. 20140365334) (hereinafter, Hurwitz) in view of Golan (US Pub. No. 2013/0215267) (hereinafter, Golan). 
 
Examiner Noting: Bold and underlined indicating newly added limitations and citations/notations. 

As per claim 1,
Crutchfield discloses,
A database storing a merchant account that is associated with a merchant website and a physical merchant location that includes a plurality of beacon devices;
(Paragraphs 31-33)

One or more hardware processors configured operable to read instructions from to cause the system to perform operations comprising:

receiving a first location information over a first network that is collected by a first beacon device of the plurality of beacon devices from a first merchant beacon communication device of a plurality of merchant beacon communication devices via first type wireless communication interface, wherein the first location information identifies a first merchant asset and associated with the first merchant beacon communication device,
(Paragraph 40, noting “[0040] the central server 99 may store merchant shopping facility information, such as video (or graphics) information corresponding to the layout of the merchant store, product information, current sales, etc. The video information may comprise a comprehensive set of images (or graphics) of the shopping facility, aisles, shelves products, etc., such as images of products taken by a digital camera or graphics generated in a computer…”)

Crutchfield does not disclose, however, Hurwitz does disclose, 
 And identifies a first location obtained by a location determination sensor of a plurality of sensors included on the first merchant beacon communication device, 
(Paragraphs 44, 90, and 100)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hurwitz within the invention of Crutchfield with the motivation of generating a system is provided that monitors a customer's movements, locations, product interactions, and purchase behavior within a retail store. (See, Hurwitz Abstract).


Crutchfield discloses, 
And wherein the first location information is provided by the first merchant beacon communication device to the first network via a second type wireless communication interface;  
(Paragraphs 46, noting “The shopper devices 98 may comprise handheld display devices such as PDA, mobile phones, or any other portable wireless device. These devices may communicate with a terminal 1 or the central server 99. The shopper devices may access the terminal 1 or central server 99 via modem, cellular frequency, PDA frequency, or any other means by which a PDA, mobile phone, or wireless device may communicate with another computer. For instance, a shopper may log onto the Internet via a handheld device 98 and then access the central server 99 at a merchant Internet site.”)

Crutchfield/Hurwitz do not disclose, however, Golan does disclose, 
Generating a first merchant information report that includes a visual representation of the first merchant asset in the first location of the physical merchant location, wherein the first merchant information report is displayed on a display device couple to the one of more hardware processors;
(Paragraphs 12 and 13)

Therefore, it would have been obvious to one of ordinary skill in the art at the filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz. Crutchfield discloses the tracking of products in a virtual and retail environment. While, Golan discusses the tracking of customers and employees to provide status and location in the retail store. Such information would help make informed decisions as to how to effect store and aisle layout, endcap positioning, advertising campaigns, hours of operation, and other parameters of store operation... (See, Golan paragraph 12) Moreover, both inventions are within same field of endeavor, namely customer service. 
 
Crutchfield discloses, 
receiving, subsequent to the first location information over the first network, second location information over the first network that is collected by the first beacon device from the first merchant beacon device and that identifies the first merchant asset that is located in the physical merchant location, wherein the second location information identifies a second location 
(paragraph 44, noting “…The information stored at the central processor 99 may be updated at a terminal 1 as the information changes, such as when new products 80 are added or existing products 80 are moved…”)

Crutchfield does not disclose, however, Hurwitz does disclose, 
Obtained by the location determination sensor included on the first merchant beacon communication device; 
(Paragraphs 44, 90, and 100)



Crutchfield discloses, 
analyzing the first location information and the second location information to determine that the first merchant asset has moved within the physical merchant location from the first location identified by the first location information to the second location identified by the second location information, wherein the second location is different than the first location
(Paragraph 44)

Generating…of the first merchant asset in the second location of the physical merchant location
(Paragraph 44) 

Crutchfield/Hurwitz do not disclose, however, Golan does disclose, 
….a second merchant report that includes the visual representation…
(Fig. 2 and paragraphs 9 and 37) 

Therefore, it would have been obvious to one of ordinary skill in the art at the filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz. Crutchfield discloses the tracking of products in a virtual and retail environment. While, Golan discusses the tracking of customers and employees to provide status and location in the retail store. Such information would help make informed decisions as to how to effect store and aisle layout, endcap positioning, advertising campaigns, hours of operation, and other parameters of store operation... (See, Golan paragraph 12) Moreover, both inventions are within same field of endeavor, namely customer service. 

Crutchfield discloses, 
Receiving…a selection of the visual representation of the first merchant asset; and


Crutchfield/Hurwitz do not disclose, however, Golan does disclose,  
…. via the second merchant information report….
(Fig. 2, paragraphs 9 and 37)

Therefore, it would have been obvious to one of ordinary skill in the art at the filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz. Crutchfield discloses the tracking of products in a virtual and retail environment. While, Golan discusses the tracking of customers and employees to provide status and location in the retail store. Such information would help make informed decisions as to how to effect store and aisle layout, endcap positioning, advertising campaigns, hours of operation, and other parameters of store operation... (See, Golan paragraph 12) Moreover, both inventions are within same field of endeavor, namely customer service. 

Crutchfield discloses, 
Sending, in response to the selection, a request to retrieve first merchant asset information from the first merchant beacon communication device associated with the first merchant asset wherein the first merchant asset information is…; 
(Paragraph 45, noting “…For instance, terminals 1 at one merchant store may communicate with terminals 1 at another merchant store. In this way, shoppers may virtually shop at more than one merchant store while being in a single store. This enables shoppers to find products that may be in stock at one merchant store but not in stock at another.”)

Crutchfield does not disclose, however, Hurwitz does disclose, 
…. obtained by at least one second sensor of the plurality of sensors that are included in the first merchant beacon communication device other than the location determination sensor…
(Paragraphs 44, 90, and 100)



Crutchfield/Hurwitz do not disclose, however, Golan does disclose,
Providing, in response to receiving the selection of the visual representation of the first merchant asset and for display on the display device, a visual element that includes the first merchant information about the first merchant asset receieved from the first merchant beacon communication device associated with the first merchant asset and via the beacon device.
(Fig. 2 and corresponding text)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz with the motivation of generating/providing to merchants observations of the system that are unbiased by any human interpretation factors and can be continuously monitored to determine trends and facts. (See, Golan paragraph 90) Furthermore, Golan's invention is related to system and method for capturing, storing, analyzing, and displaying data relating to the movements of objects, and more particularly to the movements of persons of interest in a specified area. (See, Golan paragraph 2)

As per claim 14,
Claim 14 recite similar limitations as the claim above. Therefore, it is rejected under similar rationale.

As per claim 2,
Crutchfield/Hurwitz do not disclose, however, Golan does disclose,
.. .wherein the physical merchant location is defined within a plurality of exterior walls, and wherein at least some of the plurality of first location information is collected from locations that are outside the plurality of exterior walls.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz with the motivation of generating/providing to merchants observations of the system that are unbiased by any human interpretation factors and can be continuously monitored to determine trends and facts. (See, Golan paragraph 90) Furthermore, Golan's invention is related to system and method for capturing, storing, analyzing, and displaying data relating to the movements of objects, and more particularly to the movements of persons of interest in a specified area. (See, Golan paragraph 2) This is similar to Crutchfield/Golan who are also concerned about capturing and reporting on people of interest in a particular location. Therefore, all inventions are not only within the same field of endeavor, but also looking to solving the same problem.

As per claim 15,
Claim 15 recite similar limitations as the claim above. Therefore, it is rejected under similar rationale.

As per claim 3,
Crutchfield does not disclose, however, Hurwitz does disclose, 
The system of claim 1, wherein the first merchant asset information about the first merchant asset includes at least one of information provided by a temperature sensor, a humidity sensor, a gyroscope, an accelerometer, a magnetometer, a barometric pressure sensor, a battery/voltage sensor, a light sensor, a tilt sensor, a touch sensor, a pressure sensor, a potentiometer, a gas sensor, a vibration sensor, or a biometric sensor; 
(Paragraphs 44, 90, and 100)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hurwitz within the invention of Crutchfield with the motivation of generating a system is provided that monitors a customer's movements, locations, product interactions, and purchase behavior within a retail store. (See, Hurwitz Abstract).

As per claim 16,
Claim 16 discloses similar limitations to claim 3, however, in a non-transitory machine readable medium form.  Crutchfield discloses such a form of their invention (see, Abstract).  Therefore, claim 16 is rejected under similar rationale. 

As per claim 4,
Crutchfield discloses,
Wherein the one operations further comprise:
Receiving third location information over the first network that is collected from the first merchant beacon communication devices of the plurality of merchant beacon communication devices and that identifies the first merchant asset that is located in the physical merchant location;
(Paragraphs 57 and 59)

Analyzing third location information to determine that the first merchant asset has moved within the physical merchant location from the second location identified by the second location information to a third location identified by the third location information 
(Paragraph 44)

Generating…that includes a graphical representation of the first merchant asset in the third location of the physical merchant location
(Paragraph 44-45)

Crutchfield/Hurwitz do not disclose, however, Golan does disclose,
...Third merchant information report...
(Paragraphs 13 and 16)

Therefore, it would have been obvious to one of ordinary skill in the art at the filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz. Crutchfield discloses the tracking of products in a virtual and retail environment. While, Golan discusses the tracking of customers and employees to provide status and location in the retail store. Such information would help make informed decisions as to how to effect store and aisle layout, endcap positioning, advertising campaigns, hours of operation, and other parameters of store operation... (See, Golan paragraph 12) Moreover, both inventions are within same field of endeavor, namely, customer service.

Claims 7, 9-10, 14, and 16-17 recite similar limitations as the claims above. Therefore, they are rejected under similar rationale.



s 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Hurwitz in view of Golan and further in view of Van Nest in further view of Bednarek (US Patent No. 6965868)(hereinafter, Bednarek).

As per claim 5,
Crutchfield/Hurwitz/Golan do not disclose, however, Van Nest does disclose,
The system of claim 1, wherein the operations further comprise:
Receiving, in response to the request to retrieve the first merchant asset information from the first merchant beacon communication device associated with the first merchant asset, a merchant action recommendation from the first merchant beacon communication device based on the first merchant asset information; 
(Paragraphs 95-96)

Crutchfield/Hurwitz/Golan/Van Nest do disclose, however, Bednarek does disclose, 
Providing, in response to receiving the selection of the visual representation of the first merchant asset and for display on the display device a merchant action recommendation element; Receiving a selection of the merchant action recommendation element; And Initiating the merchant action recommendation
(Column 41, lines 5-46, noting “The personal shopping agent or retail assistant corresponds through a global network (e.g., the Internet) using voice, video, instant messaging or some combination and possibly including other sensory information to replicate the positive aspects of a non -virtual purchasing experience… "Vetailing," that instant messaging may be adapted for online commerce by, for example, enabling conversations between online customers and sales people. For example, in an online or virtual retail experience, a customer/participant can "enter" a store by visiting a merchant's web site. Information pertaining to the merchant's goods and/or services can be browsed at the customer's leisure. However, with the introduction of instant messaging, it will be possible to contact a salesperson by, for example, clicking on a "Request Assistance" button displayed on the website. The website could also display a list of experts available for discussion. ICQ or other techniques are used for this purpose so that sales agents may participate using any Internet connection.)


 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Bednarek within the invention of Crutchfield/Golan/Fedorov with the motivation of initiating a sales transaction or providing sales services to a remote user. Moreover, all inventions are within the same field of endeavor, namely customer service.


As per claim 18,
Claims 18 recite similar limitations as the claim 5, however, in a non-transitory computer readable medium form. Crutchfield discloses their invention in a non-transitory computer readable medium form. Therefore, claim 18 is rejected under similar rationale as claim 5.


s 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Hurwitz in further view of Golan in further view Van Nest (US Pub. No. 20130254304) (hereinafter, Van Nest).

As per claim 6,
Crutchfield discloses,
Receiving third location information over the first network that is collected from a second merchant beacon communication device of the plurality of merchant beacon communication devices...
(Paragraphs 57 and 59)

Crutchfield/Hurwitz do not disclose, however, Golan does disclose,
•    .. .and that identifies a merchant employee that is located in the physical merchant location...
(Paragraph 127)

Therefore, it would have been obvious to one of ordinary skill in the art at the filing to incorporate the teachings of Golan within the invention of Crutchfield/Hurwitz. Crutchfield discloses the tracking of products in a virtual and retail environment. While, Golan discusses the tracking of customers and employees to provide status and location in the retail store. Such information would help make informed decisions as to how to effect store and aisle layout, endcap positioning, advertising campaigns, hours of operation, and other parameters of store operation... (See, Golan paragraph 12) Moreover, both inventions are within same field of endeavor, namely, customer service.

Crutchfield/Hurwitz/Golan do not explicitly disclose, however, Van Nest does disclose,
•    Analyzing the third location information to determine that the merchant employee is located within the second distance to the first merchant asset at the second location identified by the second location information
(Paragraph 94)

Wherein the initiating the merchant action recommendation includes sending an instruction to the merchant employee about the first merchant asset.
(Paragraph 95-96)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Van Nest within the invention of Crutchfield/Hurwitz/Golan with the motivation of responding to an assistance request message from a customer. (See, Van Nest Abstract).  Van Nest discusses tracking/monitoring of employees to further a goal of providing the most optimal employees to assist the customers in their specific needs, therefore, efficiently and effectively generating quality customer service.  Moreover, all inventions are within the same field of endeavor, namely customer service.  

As per claim 19,
Claim 19 discloses similar limitations to claim 6, however, in a non-transitory machine readable medium form.  Crutchfield discloses such a form of their invention (see, Abstract).  Therefore, claim 19 is rejected under similar rationale. 



20 is rejected under 35 U.S.C. 103 as being unpatentable over Crutchfield in view of Hurwitz in view of Golan in view of Fedorov in view of Bednarek in further in view of Franco.

As per claim 20, 
Crutchfield/Golan/Fedorov/Bednarek do not disclose, however, Franco does disclose,
The method of claim 19, wherein the instruction includes an instruction to retrieve the physical product
(Paragraph 77)

Therefore, it would have been obvious to one of ordinary skill in the art at the filing to incorporate the teachings of Franco within the invention of Crutchfield/Hurwitz/Golan/Fedorov/Bednarek with the of assisting additional products customers may want to purchase easily and conveniently. Moreover, all inventions are within the same field of endeavor, namely, customer service.
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHRA ELKASSABGI whose telephone number is (571)270-7943.  The examiner can normally be reached on Monday through Friday 11:30 to 8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 5712726045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAHRA ELKASSABGI/Examiner, Art Unit 3623                                                                                                                                                                                                        

ZAHRA . ELKASSABGI
Examiner
Art Unit 3623

 /HAFIZ A KASSIM/ Primary Examiner, Art Unit 3623